Case: 3:20-cv-00170-WHR-MRM Doc #: 34 Filed: 11/16/20 Page: 1 of 3 PAGEID #: 537

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

RASHAAN O. REED,

Petitioner,
v. ; Case No. 3:20-cv-170

WARDEN, Allen/Oakwood JUDGE WALTER H. RICE
Correctional Institution,

Respondent.

 

DECISION AND ENTRY OVERRULING AS MOOT PETITIONER’S
OBJECTIONS (DOC. # 27) TO UNITED STATES MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATIONS ON MOTION TO
RECONSIDER (DOC. #15); ADOPTING UNITED STATES
MAGISTRATE JUDGE’S SUPPLEMENTAL REPORT AND
RECOMMENDATIONS ON MOTION TO ALTER OR AMEND THE
JUDGMENT (DOC. #29); SUSTAINING SAID MOTION (DOC. #13);
VACATING JUDGMENT (DOC. #12); REFERRING TO MAGISTRATE
JUDGE FOR RULING ON PETITIONER’S MOTION FOR STAY AND
ABEYANCE TO ALLOW EXHAUSTION OF STATE COURT
REMEDIES (DOC. #30)

 

On June 24, 2020, the Court dismissed Petitioner Rashaan Reed’s Petition
Under 28 U.S.C. § 2254 with prejudice, and denied a certificate of appealability
and leave to appeal /n forma pauperis. Doc. #11. Judgment was entered against
him. Doc. #12. Petitioner, proceeding pro se, then filed an “Application for
Certificate of Appealability and Motion for Leave to Appeal /n forma pauperis.”
Doc. #13. He also filed a Notice of Appeal, Doc. #14, which the Sixth Circuit has

“held in abeyance until this Court rules on the pending motion, Doc. #17.
Case: 3:20-cv-00170-WHR-MRM Doc #: 34 Filed: 11/16/20 Page: 2 of 3 PAGEID #: 538

On July 13, 2020, United States Magistrate Judge Michael R. Merz issued a
Report and Recommendations, Doc. #15, construing Petitioner’s “Application” as a
Motion to Alter or Amend the Judgment under Fed. R. Civ. P. 59(e). He
recommended that the Court deny the motion. Petitioner then obtained counsel,
who filed Objections, Doc. #27, to the Report and Recommendations. The Court
recommitted the matter to Magistrate Judge Merz, Doc. #28.

On October 28, 2020, Magistrate Judge Merz issued a Supplemental Report
and Recommendations, Doc. #29. Therein, he noted that, although he had cited to
certain Second District Court of Appeals decisions involving Petitioner, there now
appeared to be additional decisions which he had not considered because he was
unaware they existed. He recommended that the Court sustain Petitioner’s Motion
to Alter or Amend the Judgment, Doc. #13, and vacate the Judgment, Doc. #12.
He would then order the State to file an answer and the full court record so that
the Petition can be adjudicated on a complete record, and so that the Court will
have the benefit of adversary presentation of all relevant issues, including the
statute of limitations.

On November 11, 2020, Petitioner waived his right to file Objections to the
Report and Recommendations. Doc. #31. He also filed a Motion for Stay and
Abeyance to Allow Exhaustion of State Court Remedies. Doc. #30. On the same
date, Magistrate Judge Merz issued Notation Orders withdrawing the initial Report
and Recommendations, Doc. #15, and finding Petitioner’s request for leave to

appeal /n forma pauperis to be moot.
Case: 3:20-cv-00170-WHR-MRM Doc #: 34 Filed: 11/16/20 Page: 3 of 3 PAGEID #: 539

Because Magistrate Judge Merz has withdrawn the initial Report and
Recommendations, Doc. #15, the Court OVERRULES AS MOOT Petitioner’s
Objections, Doc. #27, to that judicial filing.

Based on the reasoning and citations of authority set forth by Magistrate
Judge Merz in the Supplemental Report and Recommendations, Doc. #29, as well
as upon a thorough de novo review of this Court’s file and the applicable law, the
Court ADOPTS the Supplemental Report and Recommendations, and SUSTAINS
Petitioner’s Motion to Alter or Amend the Judgment, Doc. #13. The Court
VACATES the Judgment, Doc. #12, entered on June 24, 2020.

The Court REFERS this matter to Magistrate Judge Merz for a ruling on
Petitioner’s Motion for Stay and Abeyance to Allow Exhaustion of State Court

Remedies, Doc. #30.

Date: November 13, 2020 (Secnacs we.
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
